Freeman, J.,
delivered the opinion of the Court.
The bill in this case was filed under the act of March 6th, 1871, and the amendatory act passed March 27th, 1872. The original act is entitled, “An act to provide for the sale of lands which have been sold for taxes due the State, and bought by the collectors of revenue, passed March 6th, 1871. The Chancellor dismissed the bill on the ground, that the act of March 22d, 1873, sec. 80, construed as to this repealing section at last term, had repealed all laws providing for sale of land for taxes, and the above recited acts among them.
The title of this last act is,- “An act to provide for *447more just a.nd equitable laws for tbe assessment of revenue, for State and county purposes: and to repeal all laws now in force, whereby revenue is collected from the assessment of real estate, personal property, privileges and polls.” Sec. 80 of this act provides “That all acts and parts of acts upon the subject of assessment and collection of taxes, and sale of land for taxes, in conflict with the provisions of this act, and all other acts in conflict with the provisions of this act, be and the same are hereby repealed.”
If the two first acts are laws for the sale of land for taxes, in the sense of our laws on this subject, then they are repealed — if not, then his Honor erred in dismissing the bill.
This question on examination presents more or less difficulty. But on careful examination of the question, we think the laws referred to in sec. 80 of the act of 1873, are the general laws on the subject of assessment and collection of taxes, and sale of lands in the ordinary course of collecting the revenues of the State, and not the exceptional cases of lands already sold for taxes, and bought in by the revenue collectors, under the laws authorizing such purchase. It will be seen from the act of March 6th, 1871, and amendatory act of 1872, that by their title they propose different objects from that of the ordinary collection of revenue, and their provisions are not applicable to the general collection of taxes assessed on lands for revenue purposes, but are all confined to the sale of certain specified lands that had already been sold for taxes, and bought in as directed.
*448The decision in the case of McRee, at last term, had no reference, to the act of March, 1871, or the amendatory act of 1872 — the two acts were not before the court — were not mentioned, and therefore were not intended to be passed on, by the general language used by the court in the opinion. This bill is authorized by these two acts to reach exceptional lands, as we have said, that had already been sold for taxes, and the proceeding is not in our opinion affected by the repealing section 80 of the act of 1873.
Reverse, and remand to Chancery Court’.